___________

                                       No. 96-1404
                                       ___________

Emmanuel G. Leeper,                           *
                                              *
                Appellant,                    *
                                              *   Appeal from the United States
        v.                                    *   District Court for the
                                              *   Eastern District of Missouri
United States of America,                     *
                                          *       {UNPUBLISHED}

                Appellee.                     *


                                       ___________

                          Submitted:   September 4, 1996

                              Filed:   September 26, 1996
                                       ___________

Before McMILLIAN, WOLLMAN and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


        Emmanuel G. Leeper appeals from the final judgment of the District
        1
Court       for the Eastern District of Missouri denying his 28 U.S.C. § 2255
motion to vacate his sentence.            Having carefully reviewed the record,
including the parties' briefs, we affirm on the basis of the district
court's decision.         See 8th Cir. R. 47B.


        A true copy.


                Attest:


                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




            1
       The Honorable George G. Gunn, Jr., United States District
Judge for the Eastern District of Missouri.